Casey, J. (concurring in part and dissenting in part).
I agree with the majority’s analysis regarding the liability of Shawanga and the School District’s vicarious liability for the acts of Shawanga. I disagree, however, with the majority’s conclusion that the School District did not owe a duty of care to the injured student.
The majority’s limitation of the duty owed by a school district when it provides transportation to its students was expressly rejected by this Court in Di Cerbo v Raab (132 AD2d 763). As explained by former Presiding Justice Mahoney (supra, at 764), the relationship between a school district and the students to whom it provides transportation, together with the risks reasonably to be perceived, give rise to a duty of care to act in a reasonably prudent manner. The issue, therefore, is not whether the School District owed a duty, but whether the School District breached the duty to act in a reasonably prudent manner. The majority offers no convincing argument for its failure to follow the precedent established by this Court in the Di Cerbo case (see, People v Hobson, 39 NY2d 479, 487-491).
The case of Pratt v Robinson (39 NY2d 554) does not require a different conclusion. In the Pratt case, the student was injured while crossing an intersection after she had walked several blocks from the regular bus stop where she had been discharged from the school bus at the end of the school day. The Court of Appeals held that in these circumstances the school district had fulfilled its duty to the student by discharging her at a concededly safe and scheduled stop (supra, at 560). The Court recognized, however, that because the school district undertook to transport students it must do so in a careful and prudent manner, and that liability can be imposed for injuries which occur after students have technically been discharged from the bus (supra, at 561). Accordingly, actual physical custody and control of the student does not necessarily define the extent of the school district’s duty. Nor does the distinction between "governmental” and "proprietary” functions define the scope of a school district’s duty when it provides transportation to its students (supra, at 563). Inasmuch as the injury which is the subject of this action arose *15out of the School District’s performance of a particular bus service actually provided to the injured student, rather than the School District’s failure to provide an additional service, it cannot be said that the School District owed no duty to the injured student (see, supra, at 564).
In this case, the School District initially designated a safe, regular stop for its students to board the school bus which, standing alone, would be sufficient to establish the absence of any breach of duty (see, Di Cerbo v Raab, supra, at 765). In contrast to the Di Cerbo case, however, there is evidence in this record that the School District knew it was unsafe for students to cross Route 209 where the accident happened. There is also evidence that the School District knew or should have known that its students regularly crossed Route 209 to board the school bus, but did nothing to protect its students from the obvious risk of harm in an unsafe practice that had occurred more than once a week for several years.
According to the affidavits of several students, it was a common practice for the bus to stop on its return trip along Route 209 and pick up students who had crossed the road after missing the bus at the designated stop. As recognized by the majority, a trier of fact could find that a reasonably prudent school bus operator would not have engaged in such a practice because of the obvious risk of harm to students when they cross a heavily traveled highway which has a 55-mile-per-hour speed limit. The mere fact that the School District contracted with Shawanga to provide student transportation did not, however, relieve the School District of its responsibility for the careful and prudent transportation of its students.
The School District’s duty to act in a reasonably prudent manner concerning the location of the bus stop was independent of any duty owed to the injured student by Shawanga (compare, Sewar v Gagliardi Bros. Serv., 69 AD2d 281, 290, affd 51 NY2d 752, with Chainani v Board of Educ., 201 AD2d 693). This is not a case where a bus company made an unforeseeable departure from the school district’s well-defined regulations regarding the location of the bus stop. Nor is this a case where the injured student made an unexpected attempt to use an alternate bus stop. There is evidence in the record that for at least two years the bus had stopped two or three times a week to pick up students who had crossed Route 209 from the designated stop. School District personnel conceded that the School District was responsible for establishing bus routes and designating bus stops, with student safety a para*16mount concern. It is also conceded that the School District considered it unsafe for students to cross Route 209, having designated the highway a "no cross” road, and that School District personnel regularly inspected the bus routes and made spot checks. Nevertheless, there is evidence in the record that the School District did not advise Shawanga of its "no cross” designation of Route 209 and did not provide any policy regarding the action to be taken by Shawanga when students crossed the road to wait for the bus on the opposite side from the designated stop.
In these circumstances, the School District’s claim that it was unaware of an unsafe practice that had been occurring for at least two years on a weekly basis on one of the bus routes for which the School District bore the ultimate responsibility of providing a safe place for its students to board the bus is insufficient to entitle the School District to summary judgment. In effect, Shawanga’s practice created an alternative bus stop which was unsafe, one that was regularly used by students on a weekly basis for at least two years before the injured student’s accident. Based upon the relationship between the School District and the students to whom it provides transportation, together with the risks inherent in a bus stop which permits students to cross a heavily traveled highway with a 55-mile-per-hour speed limit, it is my view that the School District owed the injured student a duty of care concerning the location of the bus stop, independent of any duty owed by Shawanga, which a trier of fact could find was breached by the School District. Accordingly, the School District’s motion for summary judgment should have been denied.
Cardona, P. J., and Yesawich Jr., J., concur with White, J.; Casey, J., concurs in part and dissents in part in a separate opinion.
Ordered that the order and judgment are modified, on the law, without costs, by reversing so much thereof as granted the cross motion by defendants Shawanga Bus Company and Lisa Mulford; said cross motion denied; and, as so modified, affirmed.